 
Exhibit 10.3


Spencer Trask Ventures, Inc.
535 Madison Ave 18th Floor
New York, NY 10021


August 18, 2010


InVivo Therapeutics Corporation
One Broadway, 14th Floor
Cambridge, Ma. 02142
Attention: Frank Reynolds, Chief Executive Officer


Dear Mr. Reynolds:


This will confirm our agreement that InVivo Therapeutics Corporation, a Delaware
corporation (the “Company”) has engaged Spencer Trask Ventures, Inc. (“Spencer
Trask”) to act as a non-exclusive finder for the Company with respect to
locating investors to participate in a bridge financing transaction of up to
$500,000 of 6% Convertible Promissory Notes (the “Notes”), together with warrant
coverage (the “Bridge Financing”).


In that regard, Spencer Trask may introduce the Company to accredited investors,
which may include, high net worth individuals, corporations, partnerships,
mutual funds, hedge funds, investment partnerships, securities firms, lending
and other institutions and entities for the purposes of participating in the
Bridge Financing.  Upon each closing of the Bridge Financing, Spencer Trask will
be paid a finder’s fee equal to 20% warrant coverage, based on the number of
shares of Common Stock underlying the warrants included in the Units sold in the
Bridge Financing, which warrants will be exercisable for a five-year period into
shares of the Company’s common stock at the same price as paid by investors in
the Bridge Financing and, upon conversion of the Notes in connection with a
“Qualified Next Round Financing”, as defined in the Notes, the same cash and
warrant compensation and expense allowance with respect to the Notes so
converted as is paid to the placement agent in connection with the Next Round.


For the benefit of Spencer Trask, the Company hereby incorporates by reference
all of its representations and warranties as set forth in Section 2 of the
Securities Purchase Agreement being entered into between the Company and
prospective Investors, with the same force and effect as if specifically set
forth herein.


The Company shall indemnify and hold Spencer Trask and its affiliates and their
respective directors, officers, employees, agents and controlling persons
harmless from and against all losses, claims, damages, judgments, assessments,
costs, expenses and other liabilities (“Liabilities”), including legal fees,
arising from or in any way related to: (A) actions or alleged actions taken or
omitted to be taken (including any untrue statements or alleged untrue
statements made or any statements omitted to be made in the offering materials
that are disseminated in connection with the Bridge Financing) by the Company or
(B) are otherwise related to or arise out of Spencer Trask’s activities on the
Company’s behalf or the advice or services rendered or to be rendered by Spencer
Trask hereunder; provided, however, the Company shall not be responsible for any
Liabilities pursuant to clause (B) or this sentence which are determined by a
court of competent jurisdiction in a final judgment which is no longer subject
to appeal or further review to have resulted solely from the gross negligence or
willful misconduct of Spencer Trask. 

 
 

--------------------------------------------------------------------------------

 

InVivo Therapeutics Corporation
August 18, 2010
Page 2 of 3
 
This Agreement shall be deemed to have been made and delivered in New York City
and shall be governed as to validity, interpretation, construction, affect and
in all other respects by the internal laws of the State of New York.  The
parties agree that any dispute, claim or controversy directly or indirectly
relating to or arising out of this Agreement, the termination or validity
hereof, any alleged breach of this Agreement or the engagement contemplated
hereby (any of the foregoing, a “Claim”) shall be submitted to the Judicial
Arbitration and Mediation Services, Inc. (JAMS), or its successor, in New York,
for final and binding arbitration in front of a panel of three arbitrators with
JAMS in New York, New York under the JAMS Comprehensive Arbitration Rules and
Procedures (with each of Spencer Trask and the Company choosing one arbitrator,
and the chosen arbitrators choosing the third arbitrator).  The arbitrators
shall, in their award, allocate all of the costs of the arbitration, including
the fees of the arbitrators and the reasonable attorneys’ fees of the prevailing
party, against the party who did not prevail.  The award in the arbitration
shall be final and binding.  The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. Sec.1-16, and the judgment upon the award rendered by
the arbitrators may be entered by any court having jurisdiction thereof.  The
Company and Spencer Trask agree and consent to personal jurisdiction, service of
process and venue in any federal or state court within the State and County of
New York in connection with any action brought to enforce an award in
arbitration.


The Company represents that (i) it has the corporate power and authority to
enter into and perform its obligations under this Agreement and all corporate
action necessary for the authorization, execution, delivery and performance of
this Agreement has been taken.  This letter agreement (i) may not be assigned by
either party without prior written consent of the other party, (ii) may not by
modified or amended except in writing, (iii) may be executed in counterparts
each of which shall be deemed to be an original and all of which shall
constitute one agreement and (iv) shall be binding upon and inure to the benefit
of the parties and their respective permitted successors, assigns and legal
representatives.
 
[SIGNATURE PAGE FOLLOWS]

 
2

--------------------------------------------------------------------------------

 

InVivo Therapeutics Corporation
August 18, 2010
Page 3 of 3
 
If the foregoing accurately reflects our understanding, please so indicate by
signing in the space provided below.


Sincerely,
   
SPENCER TRASK VENTURES, INC.
   
By:
/s/ John Heidenreich
 
  Name: John Heidenreich
 
  Title:   President



Agreed to and Accepted
As of date set forth above


INVIVO THERAPEUTICS CORPORATION


By:
/s/ Frank Reynolds
 
 Name:
Frank Reynolds
 
 Title:
Chief Executive Officer

 
 
3

--------------------------------------------------------------------------------

 
